Title: To Benjamin Franklin from Richard Bache, 9 August 1779
From: Bache, Richard
To: Franklin, Benjamin


Dr. & Hond. Sir
Philadelphia August 9th. 1779.
The preceding is Copy of what I had the pleasure to write you a few days ago per Brig retaliation. When I sent you your Bills, I sent Bills to Mr. Jonathan Williams for 210 Dollars, being Interest on some Money I put into the loan office for my Brother, and requested him to lay it out in Shirting Linen, Sheeting Linen, Stocking Gauze, Ribbons, & sundry other things for Sallys & the family’s use, their not coming has been a real disapointmt to us, and my not hearing from Mr. Williams on the subject seems still more strange; We fully expected these things in, by the begining of Summer, & expecting them every day since, we have rubed on, ’till we have rubed almost every thing out— As I cannot conceive that my Letters by the Marquis could miscarry, I do not think it necessary at present to send the fourth Bills, if it should be found necessary I must get them recorded here, and will send them, in the mean time I could wish Mr. Williams would ship to the amount of 210 Dollars or thereabouts agreeable to the within list, which is duplicate of what I sent him before. I remain as ever Dr. Sir Your affectionate Son
Rich Bache.
Dr. Franklin
